UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-146744 CAPSALUS CORP. (Exact name of registrant as specified in its charter) 618 S. Northwest Highway, #139, Barrington, Illinois 60010 (888) 400-7179 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section l3(a) or l5(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule l2g-4(a)(1) o Rule l2g-4(a)(2) o Rule l2h-3(b)(1)(i) o Rule l2h-3(b)(1)(ii) o Rule l5d-6 x Approximate number of holders of record as of the certification or notice date:366 Pursuant to the requirements of the Securities Exchange Act of 1934CAPSALUS CORP. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:May 18, 2012 By:/s/ Steven M. Grubner Steven M. Grubner, Interim CEO
